Citation Nr: 0817616	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-31 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a lung condition, 
to include as due to asbestos exposure.

3.  Entitlement to an evaluation in excess of 20 percent for 
status post right medial meniscetomy (right knee disability).

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee, associated with 
status post right medial meniscetomy (right knee arthritis).

5.  Entitlement to an evaluation in excess of 10 percent for 
limited extension of the right knee, associated with status 
post right medial meniscetomy (right knee limited extension).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005 and April 2006 rating decisions of 
the Regional Office (RO) denying the veteran's claims.  

In January 2008, the veteran and a friend testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  At the hearing, the veteran submitted 
additional evidence that was accompanied by a waiver of 
initial RO consideration.  This evidence will be considered 
by the Board in reviewing the veteran's case; however, many 
of the documents were duplicate copies of evidence previously 
of record.  

The issues of entitlement to service connection for right ear 
hearing loss and for a lung disability, to include as a 
result of asbestos exposure, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1980 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss; the veteran was notified of this 
decision and of his appellate rights; the veteran did not 
appeal this determination and the decision became final.  

2.  The evidence added to the record since the October 1980 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  Status post right medial meniscetomy is manifested by no 
more than moderate recurrent subluxation or lateral 
instability. 

4.  Degenerative arthritis of the right knee is manifested by 
x-ray evidence of arthritis and leg flexion to 120 degrees; 
there is no evidence of flexion limited to 30 degrees, 
including as a result of pain and dysfunction, nor of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

5.  Limited extension of the right knee is manifested by leg 
extension limited to 12 degrees; there is no evidence of 
extension limited to 15 degrees, including as a result of 
pain and dysfunction.  


CONCLUSIONS OF LAW

1.  Subsequent to the final October 1980 RO decision, new and 
material evidence has been received to reopen a service 
connection claim for right ear hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for status post right medial meniscetomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5257 (2007).

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for degenerative arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5003, 5010, 5260 (2007).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for limited extension of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Code 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective on November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement VCAA and do not 
provide any rights other than those provided by VCAA.  

Because the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for right ear hearing loss, no further 
discussion regarding the adequacy of the notice regarding the 
reopening criteria is required.

With respect to the underlying claims, the Board notes that, 
in letters dated in January and August 2005, and March 2006, 
the RO provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including notice 
that a disability rating and effective date will be assigned 
if the claims are allowed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was also generally 
notified of the types of evidence VA would assist him in 
obtaining and informed that he should send information or 
evidence relevant to the claims to VA.  In addition, the RO 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding the 
claims, and also informed the veteran of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

With respect to the veteran's right knee disability, the 
Board notes that, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 42-43.  

In this case, the January 2005 RO letter did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  To demonstrate this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, 22 Vet.App. at 48 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet.App. at 45.

The Board finds that the notice defect in this case did not 
affect the essential fairness of the adjudication.  In this 
regard, the Board notes that the January 2005 RO letter 
specifically informed the veteran that he should submit 
evidence showing his service-connected disability had 
increased in severity and proceeded to suggest documents and 
records that would tend to demonstrate this worsening.  The 
veteran was also afforded a statement of the case dated in 
August 2006 that specifically set forth what is required to 
show functional impairment, including a full description of 
the effects of the disability upon the person's ordinary 
activity and employment.  38 C.F.R. § 4.10.  The veteran was 
informed in these documents of the requirements for a higher 
evaluation for his disabilities, and specifically informed of 
the criteria for the technical evaluation of his right knee 
disabilities.  38 C.F.R. § 4.71a; Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
VCAA requires only that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
There is no evidence of prejudice to the veteran in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of service treatment records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the Board, and statements of the 
veteran and his representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  

II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence submitted after October 1980 
consists of post service medical treatment records, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  Of particular significance are the 
August 2005 VA examinations indicating that the veteran has 
bilateral hearing loss for VA purposes, and offering 
conflicting opinions regarding whether the veteran's hearing 
loss is related to his active service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the October 1980 RO 
decision and, when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's the claim of entitlement 
to service connection for right ear hearing loss is reopened.  
The issue of adjudication on the merits is addressed in the 
remand section of this decision.

III.  Increased evaluation for right knee disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon 
award of service connection, separate compensable evaluations 
may be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Court has also held that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2007).


526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2007).


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under code 5257 the veteran must also have limitation 
of motion under code 5260 or code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, the veteran's status post right medial 
meniscectomy is currently evaluated as 20 percent disabling 
under Diagnostic Code 5257.  The Board also notes that the 
veteran has been separately evaluated under Diagnostic Code 
5010 (to be rated under the criteria for Diagnostic Code 
5003) for degenerative arthritis of the right knee, evaluated 
as 10 percent disabling, and under Diagnostic Code 5261 for 
limited extension of the right knee, evaluated as 10 percent 
disabling, each associated with status post right medial 
meniscectomy.  These disabilities will be evaluated 
separately below.

The medical evidence in this case consists primarily of a VA 
examination dated in February 2005.  A June 1997 magnetic 
resonance imaging (MRI) scan revealed synovial hypertrophy of 
low signal associated with bony erosion and degenerative 
change, but no evidence of ligamentous injury.  There was a 
surgically absent anterior horn of the medial meniscus.  It 
is significant to note that the veteran testified that his 
knee disability symptoms had, in essence, been constant in 
recent years.  He also stated he thought his knee may have 
been replaced in 1986; however, VA hospital records indicated 
he underwent a right knee synovectomy in September 1986.  The 
criteria for total knee replacements (Diagnostic Code 5055) 
are not applicable in this case.

The February 2005 VA examiner summarized the medical history 
for the record.  It was noted that the veteran reported pain 
and episodic locking of the right knee when he stood after 
prolonged sitting.  Upon examination, he was noted to favor 
his right knee and walk with an occasional limp.  He wore a 
Donjoy combined instability brace.  On standing there was a 
slight loss of normal valgus compared to the left knee.  The 
right knee was swollen and warm, indicating inflammation of 
the right knee.  Some atrophy of the right thigh and scarring 
over the knee were noted.  The scar to the medial aspect was 
numb and depressed.  There was crepitus in the knee, 
especially below the patella, and some tenderness in the knee 
joint.  Range of motion was possible from 12 degrees of 
extension deficit (12 degrees flexion contracture) to 120 
degrees flexion with pain toward the end.  The ligaments were 
intact.  The veteran reported lack of endurance and weakness 
progressing with repetitions, but was able to complete ten 
repetitions of flexion/extension and was able to complete 
eight repetition with an added five-pound weight before 
experiencing a gradual increase in fatigue, lack of 
endurance, and shaking of the knee and leg.  The diagnoses 
included significant post-traumatic arthritis of the right 
knee and degenerative lateral meniscus.  It was noted that 
with repetitive use of his knee the veteran was likely to 
lose additional range of motion due to lack of endurance and 
in cold weather to have additional loss due to pain or 
swelling.

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent for status post right medial 
meniscectomy, and evaluations in excess of 10 percent for 
degenerative arthritis of the right knee and limited 
extension of the right knee, are not warranted in this case.  
There is also no evidence of pain on demonstration to any 
superficial scar nor locking due to semilunar cartilage 
removal to warrant an additional separate ratings.

Under Diagnostic Codes 5260 and 5261, limitation of motion of 
30 degrees flexion and 15 degrees extension must be present 
to warrant a higher evaluation.  In this case, the VA 
examiner found a 12 degree extension deficit and flexion to 
120 degrees.  Although the February 2005 examiner noted a 
likely additional loss of motion with repetitive use and in 
cold weather, there is no probative evidence indicating 
extension would be limited to 15 degrees nor that flexion 
would be limited to 30 degrees.  In fact, the veteran's 
subjective complaints do not indicate motion lost to these 
extremes.

In addition, while the veteran was noted to wear a knee brace 
to assist with instability, there was no indication of severe 
recurrent subluxation or lateral instability.  Nor does the 
evidence indicate x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, was indicated in order to 
warrant an increased evaluation under Diagnostic Code 5003.  
The Board therefore holds that higher evaluations in 
consideration of DeLuca and applicable VA code provisions are 
not warranted.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
probative evidence of record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of higher evaluations on an extra-schedular basis.  
In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In fact, the February 2005 VA examiner noted the 
veteran stated he had learned to live with his knee pain and 
had not missed much work.  The objective findings of physical 
impairment are well documented.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is reopened; to this extent the appeal 
is granted.  

An evaluation in excess of 20 percent for status post right 
medial meniscetomy is denied.  

An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee associated with status post right 
medial meniscetomy is denied.

An evaluation in excess of 10 percent for limited extension 
of the right knee associated with status post right medial 
meniscetomy is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for right ear hearing loss and for a lung 
disability, to include as a result of Asbestos exposure, must 
be remanded for further action.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

As to the right ear hearing loss issue on appeal, the Board 
notes that service treatment records dated in August 1977 
revealed right ear auditory thresholds at the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz of 30, 35, 40, 50, and 
60.  A subsequent study dated in November 1977 revealed 
findings at those frequencies of 10, 15, 15, 20, and 25.  The 
veteran's January 1979 separation examination noted findings 
at those frequencies of 30, 45, 60, 70, and 80.  VA 
audiological examination in August 1980 revealed right ear 
auditory thresholds at the frequencies 500, 1000, 2000, and 
4000 Hertz of 20, 10, 10, 20.  Service connection was denied 
in October 1980 because hearing loss was not found upon 
examination.  

It is significant to note that post-service employment 
medical reports and recent VA examination reports include 
diagnoses of bilateral hearing loss.  In an August 2005 
report the VA audiologist noted the veteran's claims file had 
been reviewed and found it was not likely the current hearing 
loss was incurred as a result of noise exposure in service.  
The examiner, however, did not address the elevated auditory 
thresholds noted in August 1977 and January 1979.  An August 
2005 VA ear disease examination report found the veteran's 
current hearing loss was at least as likely as not related to 
early noise exposure during service, but did not indicate the 
claims file had been reviewed or provide any rationale for 
the etiology opinion.  In light of the inconsistent medical 
opinions in this case, the Board finds additional development 
is required prior to appellate review.

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

As to the lung disorder claim, the veteran and his 
representative contend that a lung disorder was incurred as a 
result of service, to include as due to in-service exposure 
to asbestos.  The Board notes that the veteran testified that 
he was a boiler technician during his period of active duty 
in the Navy from March August 1974 to January 1979.  He also 
indicated that the pipes on his ship were wrapped with 
asbestos and that he was exposed to asbestos as a result of 
his duties.  Older ships used by the Navy in that era likely 
contained asbestos.  See Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 7.21(b)(2).  Finally, the 
record shows that the veteran has smoked cigarettes for many 
years and VA recognizes that the risk of developing certain 
diseases, to include bronchial cancer, is increased in 
current cigarette smokers who have had asbestos exposure.  
The veteran was noted to have mild pleural changes and some 
pleural thickening in a May 2005 x-ray.  

The Board finds veteran's statements as to asbestos exposure 
in service are credible and consistent with the conditions of 
his service.  He has not, however, been afforded a VA 
examination in connection with this claim.  Therefore, the 
issue must be remanded for further development.  

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  A review of the claims folder shows that the 
veteran received treatment at the West-Haven VA Medical 
Center.  Upon remand, the RO should update the veteran's 
claims file with records from this facility dated since 
November 2005.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The AMC/RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for any 
respiratory problems.  This should 
include any medical and treatment records 
from the West-Haven VA Medical Center 
since November 2005.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The veteran's claims file should be 
returned to the August 2005 audiology and 
ear disease examiners, if available, for 
additional comments either substantiating 
the etiology opinions provided or 
reconciling the apparent inconsistent 
opinions provided.  If either of these 
examiners is unavailable, the veteran 
should be afforded an examination by an 
appropriate physician for an opinion as 
to the etiology of the current hearing 
loss disability.  

If an additional examination is required, 
all indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder and an 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a present right ear 
hearing loss was incurred as a result of 
service.  All indicated examinations or 
diagnostic studies should be performed.  
A complete rationale for all opinions 
expressed should be set forth in the 
examination report.

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
lung disability was incurred as a result 
of service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


